DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 14, para [0052], line 3, “locking 422” should --locking bar 422--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, lines 6-7, and Claim 13, lines 12-13, the recitation that “at least one of the shaft, the one or more pulley wheels and the sprocket wheel are configured to rotate about the shaft” is indefinite since the shaft cannot rotate about itself.
It is further noted that this recitation, in this format, using alternatives, merely claims that only “one” of the group including the shaft, pulley wheel and sprocket is configured to rotate about the shaft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dufek 2015/0013690 (hereinafter Dufek).

Re Claim 1. 
Dufek discloses a handcuffs assist device (Figs. 1-4), comprising: a housing (110,111,112) including a shaft (as seen integral with housing portion 111 in Fig.2); one or more pulley wheels (152) positioned about the shaft and coupled to a first end of one or more handcuff cables (130; para [0050-52]), wherein a second end of the one or more handcuff cables (130) being coupled to one or more handcuffs (unlabeled cuff, Fig.4); a ratcheting mechanism (150) including a sprocket wheel (150, para [0050-56])positioned about the shaft and a locking bar (140-143) coupled to the housing, the locking bar having a locked configuration and an unlocked configuration (para [0054-0058]); at least one of the shaft, the one or more pulley wheels and 
Re Claim 2. 
Dufek discloses the device according to claim 1, wherein rotation of the one or more pulley wheels (152) in the first direction is configured to wind the one or more handcuff cables (130) about the one or more pulley wheels (152), thereby positioning the handcuffs proximate to one another.
Re Claim 3.
Dufek discloses the device according to claim 2, wherein the sprocket wheel (150) includes a plurality of sprocket wheel teeth; the locking bar (140-143) includes a plurality locking bar teeth; the sprocket wheel teeth and the locking bar teeth are configured to engage each other when the ratcheting mechanism is in the locked configuration, thereby preventing rotation of the sprocket wheel in a second direction (para [0054-0058]).
Re Claim 4.
Dufek discloses the device according to claim 3, wherein the second direction being opposite the first direction.
Re Claim 5. 
Dufek discloses the device according to claim 1, further comprising a locking mechanism (143) configured to engage and disengage the locked configuration of the ratcheting mechanism (150).
Re Claim 6. 
Dufek discloses the device according to claim 1, further comprising a coil spring (“spring system”, at 151 on the shaft, para [0053]) positioned about the shaft (at 151), wherein the coil spring is configured to increase speed of rotation of at least one of the shaft, the one or more pulley wheels and the sprocket wheel about the shaft in the first direction, thereby tensioning the one or more cables.

Dufek discloses the device according to claim 6, wherein the shaft (Fig.2, unlabeled in housing 111) is permanently coupled to at least one portion all of the housing (111), and at least one of the one or more pulley wheels (152), the sprocket wheel (150), and at least one end of the coil spring (151) are rotatably coupled to the shaft.
Re Claim 10.
Dufek discloses the device according to claim 6, wherein the locking bar (143) is coupled at another portion of the housing.
Re Claim 11.
Dufek discloses the device according to claim 1, wherein the housing is a housing of the one or more handcuffs (120 and 130/121, Fig.4).
Re Claim 12.
Dufek discloses the device according to claim 1, wherein the handcuff assist device (110) is separate from the one or more handcuffs (130/121. Fig.4 cuff) and is configured to be coupled to each of the one or more handcuffs using the one or more cables Fig.4, 130/121).
Re Claim 13.
Dufek discloses a handcuff, comprising: a housing (110) including a wrist cuffing portion (120); a handcuff assist device including a shaft (unlabeled shaft in housing 11, Fig.2); one or more pulley wheels (152) positioned about the shaft and coupled to a first end of one or more handcuff cables (130), wherein a second end of the one or more handcuff cables (130) being coupled to another handcuff (Unlabeled cuff Fig.4); a ratcheting mechanism (150) including a sprocket wheel (150) positioned about the shaft and a locking bar (140-143) coupled to the housing, the locking bar having a locked configuration and an unlocked configuration; at least one of the shaft, the one or more pulley wheels (152) and the sprocket wheel (150) are configured to rotate about the shaft in a first direction and not in the second direction when the ratcheting mechanism is in a locked configuration.

Dufek discloses the handcuff according to claim 13, wherein rotation of the one or more pulley wheels (152) in the first direction is configured to wind the one or more handcuff cables (130) about the one or more pulley wheels, thereby positioning the another handcuff proximate to the handcuff.
Re Claim 15.
Dufek discloses the handcuff according to claim 14, wherein the sprocket wheel (150) includes a plurality of sprocket wheel teeth; the locking bar (140-143) includes a plurality locking bar teeth; the sprocket wheel teeth and the locking bar teeth are configured to engage each other when the ratcheting mechanism is in the locked configuration, thereby preventing rotation of the sprocket wheel in a second direction (para [0054-0058]).
Re Claim 16.
Dufek discloses the handcuff according to claim 15, wherein the second direction being opposite the first direction.
Re Claim 17.
Dufek discloses the handcuff according to claim 13, further comprising a locking mechanism (143) configured to engage and disengage the locked configuration of the ratcheting mechanism (150).
Re Claim 18. 
Dufek discloses the handcuff according to claim 13, further comprising a coil spring (“spring system”, at 151 on the shaft, para [0053]) positioned about the shaft (at 151), wherein the coil spring is configured to increase speed of rotation of at least one of the shaft, the one or more pulley wheels and the sprocket wheel about the shaft in the first direction, thereby tensioning the one or more cables.
Re Claim 21.

Re Claim 22. 
Dufek discloses the handcuff according to claim 18, wherein the locking bar (143) is coupled at another portion of the housing (110). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufek in view of De Michieli US 4,024,736 (hereinafter De Michieli).

Re Claim 7. 
Dufek discloses the device according to claim 6, but fails to teach wherein a first end of the coil spring (151) is coupled to the shaft and a second end of the coil spring is coupled to the housing (111).
De Michieli discloses a well known pulley and ratchet system for a retractable cable/strap handcuff system comprising a housing (14) including a reel/pulley shaft (34), a reel/pulley (24) secured to the shaft, and a coil spring rewind mechanism (36) secured at one end to the shaft (34) and the other end to a hosing slot (31).
It would have been obvious to one of ordinary skill in the art to modify the shaft, pulley and coil spring as taught by Dufek to include a well known arrangement using a coil spring as taught by De Michieli as an alternate arrangement and obvious matter of design choice in anchoring the spring to the cable system.
Re Claim 8. 

Re Claim 19. 
As discussed above with respect to claim 7, Dufek as modified by De Michieli discloses the handcuff according to claim 18, wherein a first end of the coil spring (36) is coupled to the shaft (34) and a second end of the coil spring is coupled to the housing (31).
Re Claim 20.
As discussed above with respect to claim 8, Dufek as modified by De Michieli discloses the handcuff according to claim 18, wherein the shaft is rotatably coupled to at least one portion all of the housing, and at least one of the one or more pulley wheels, the sprocket wheel, and at least one end of the coil spring are permanently coupled to the shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675